IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                     Assigned on Briefs July 25, 2012 at Knoxville

            STATE OF TENNESSEE v. WALTER LAVAR WRIGHT

                   Appeal from the Circuit Court for Bedford County
                     Nos. 16350 & 16352     Robert Crigler, Judge


                 No. M2011-01904-CCA-R3-CD - Filed August 10, 2012


The defendant, Walter Lavar Wright, pleaded guilty to two counts of sale of .5 grams or more
of cocaine and one count of possession with the intent to sell .5 grams or more of cocaine and
received a Range I sentence of nine years’ incarceration. Following the successful
completion of “boot camp,” the defendant was placed on probation. On January 20, 2011,
a probation violation warrant issued alleging that the defendant violated the terms of his
release by garnering a new arrest, failing to report to his probation officer, failing to maintain
employment, and failing to pay fines and costs. At the hearing, the defendant admitted to
many of the allegations. The trial court revoked the defendant’s probation and ordered him
to serve his sentence in confinement. In this timely appeal, the defendant claims that the trial
court erred in ordering him into confinement. Because the record supports the trial court’s
order, we affirm.

              Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed

J AMES C URWOOD W ITT, J R., J., delivered the opinion of the Court, in which R OBERT W.
W EDEMEYER and R OGER A. P AGE, JJ., joined.

Donna Orr Hargrove, District Public Defender; and Michael J. Collins, Assistant Public
Defender, for the appellant, Walter Lavar Wright.

Robert E. Cooper, Jr., Attorney General and Reporter; Rachel Harmon, Assistant Attorney
General; Charles Frank Crawford, Jr., District Attorney General; and Michael D. Randles,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                           OPINION

               At the July 18, 2011 revocation hearing, the defendant “pleaded” to the
violation of probation warrant and admitted that he failed to report to his probation officer.
He explained that he was “homeless” following his December 2010 arrest for theft of
services from a local utility company. He claimed, however, that someone else living in his
home was responsible for the utility bill. He testified that, following his arrest, he lived with
his girlfriend in Nashville without permission of his probation officer but did not have the
means to travel to meet his probation officer. He asked the trial court to return him to
probation.

                On cross-examination, the defendant acknowledged that he failed to report the
arrest to his probation officer, failed to provide proof of employment to his probation officer,
failed to provide a forwarding address to his probation officer, and failed to meet with his
probation officer for almost one year. Likewise, he admitted that he owed $305 for probation
fees and had paid only $30 toward his $6,000 in fines.

             The defendant’s probation officer, Amy Stewart, testified at the revocation
hearing and affirmed the defendant’s admissions concerning his many shortcomings in
complying with the terms of release. She stated that she had not seen or heard from the
defendant since August 6, 2010.

               The trial court ordered the defendant to serve his sentence in incarceration
based upon its findings that the defendant failed to report to his probation officer for almost
one year, moved to Nashville without permission, failed to report the theft of services arrest,
and failed to pay his fines and probation fees. The court commented, “So, obviously if you
are going to get the benefit of boot camp you ought to take advantage of it and report to your
probation officer.”

               The accepted appellate standard of review of a probation revocation is abuse
of discretion. See State v. Shaffer, 45 S.W.3d 553, 554 (Tenn. 2001); see also State v.
Reams, 265 S.W.3d 423, 430 (Tenn. Crim. App. 2007). Generally, “[a] trial court abuses its
discretion when it applies incorrect legal standards, reaches an illogical conclusion, bases its
ruling on a clearly erroneous assessment of the proof, or applies reasoning that causes an
injustice to the complaining party.” State v. Terry Phelps, 329 S.W.3d 436, 443 (Tenn.
2010). The 1989 Sentencing Act expresses a burden of proof for revocation cases: “If the
trial judge finds that the defendant has violated the conditions of probation and suspension
by a preponderance of the evidence, the trial judge shall have the right by order duly entered
upon the minutes of the court to revoke the probation and suspension of sentence . . . .”
T.C.A. § 40-35-311(e)(1).

               Upon a finding by a preponderance of the evidence that the defendant has
violated the conditions of probation, the trial court may revoke the defendant’s probation and
“[c]ause the defendant to commence the execution of the judgment as originally entered, or


                                               -2-
otherwise in accordance with § 40-35-310.” Id.; see also Stamps v. State, 614 S.W.2d 71,
73 (Tenn. Crim. App. 1980). Following a revocation, “the original judgment so rendered by
the trial judge shall be in full force and effect from the date of the revocation of such
suspension.” Id. § 40-35-310. The revoking court may extend the period of probation
supervision for a period not to exceed two years. Id. § 40-35-308(c).

             In the present case, the trial court determined that the State established by a
preponderance of the evidence multiple violations of the terms of probation, and the record
supports these determinations. Therefore, revocation of probation was unquestionably
justified.

              Furthermore, the court expressed concern about the defendant’s inability to
comply with the most basic terms of his release after being granted the largesse of a
probationary sentence via the boot camp program. The record supports the trial court’s
determinations, and we cannot conclude that the trial court abused its discretion in ordering
the defendant to serve his sentence in confinement.

              Accordingly, the order of the circuit court is affirmed.


                                                   _________________________________
                                                   JAMES CURWOOD WITT, JR., JUDGE




                                             -3-